DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority to the following application(s), as applicable:
* application PCT/JP2018/032851, filed 05 September 2018
* application 2017-200933, filed 17 October 2017


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03 April 2020 is/are entered and considered by Examiner.

Response to Amendment
The preliminary amendment filed on 03 April 2020 is hereby entered and considered.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:

Claim 1 recites “CBT-I” on line 4. The use of acronym may subject the claim to alternate interpretations.


Claims 9-10 are also objected to for similar rationale as applied to claim 1 above, and incorporated herein.
 
Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claim 1 recites a system comprising a plurality of “unit” limitations. The broadest reasonable interpretation of these “unit” limitations would include software per se modules.
Software per se when claimed as a product without any structural recitations does not fall within any of the statutory categories. MPEP 2106.03(I). 
For this reason, the claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.



Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A sleep improvement assistance system comprising: 
an information providing unit that uses an automatic discrimination model that automatically determines and outputs, when user information that is information regarding sleep of a target user of a sleep improvement program based on CBT-I is inputted, an output suitable for the target user from a predetermined output set in accordance with a phase of a sleep improvement program of the target user, to provide information to the target user; 
a result data storage unit that stores result data including at least user information and information regarding information provision performed by the information providing unit, for a past user who has finished a sleep improvement program; and 
a criterion correction unit that compares user information of the target user with user information included in the result data, and corrects a criterion to be used when the automatic discrimination model determines an output suitable for a user, based on a result of the comparison, wherein 
 information to the target user by using the automatic discrimination model after the criterion is corrected by the criterion correction unit.
Step 1:
As discussed above and incorporated herein, the claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting software modules, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the software, determining user data and generating a result may be performed by a person either mentally, or with pen and paper.
Similarly, but for the software, analyzing data for past users, comparing data, and generating information may also be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, generating a treatment recommendation for a user may also fall under the “Certain Methods of Organizing Human Activity” because this method is directed towards following rules and instructions to diagnose and treat a patient.

Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
an information providing unit that uses an automatic discrimination model;
a result data storage unit;
a criterion correction unit.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The plurality of “unit” limitations amount to mere instructions to apply an exception. MPEP 2106.05(f))
Regarding the “automatic discrimination model”, this limitation amounts to adding insignificant extra-solution activity to the abstract idea (insignificant application, see MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 2-8, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea).

Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: an information providing unit that uses an automatic discrimination model; a result data storage unit; a criterion correction unit; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.

The recitation of “unit” limitations have been addressed above, and incorporated herein.
Regarding the “automatic discrimination model”, Naisberg (20040138720) teaches that a look-up table or an algorithm used to calculate data are known. As is recognized in the art, comparing data to a look-up table to obtain a result amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 2-8; reciting generic computer to implement the abstract idea, as discussed above and incorporated herein). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

	Claim 9 recites:
A sleep improvement assistance method comprising, by an information processing device: 
determines and outputs, when user information that is information regarding sleep of a target user of a sleep improvement program based on CBT-I is inputted, an output suitable for the target user from a predetermined output set in accordance with a phase of a sleep improvement program of the target user, to provide information to the target user; 
storing, in a predetermined result data storage unit, result data including at least user information and information regarding information provision performed by the information processing device in a sleep improvement program, for a past user who has finished a sleep improvement program; and 
comparing, in using the automatic discrimination model, user information of the target user with user information included in the result data, and correcting a criterion to be used when the automatic discrimination model determines an output suitable for a user, based on a result of the comparison.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting software modules, nothing in the claim elements precludes the step(s) from practically being performed in the mind.

Similarly, but for the software, analyzing data for past users, comparing data, and generating information may also be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, generating a treatment recommendation for a user may also fall under the “Certain Methods of Organizing Human Activity” because this method is directed towards following rules and instructions to diagnose and treat a patient.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
using an automatic discrimination model;
storing, in a predetermined result data storage unit;
comparing, in using the automatic discrimination model.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The plurality of “unit” limitations amount to mere instructions to apply an exception. MPEP 2106.05(f))

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: using an automatic discrimination model; storing, in a predetermined result data storage unit; comparing, in using the automatic discrimination model; amount to no more than mere instructions to apply an exception, add insignificant extra-solution 
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
The recitation of “unit” limitations have been addressed above, and incorporated herein.
Regarding the “automatic discrimination model”, Naisberg (20040138720) teaches that a look-up table or an algorithm used to calculate data are known. As is recognized in the art, comparing data to a look-up table to obtain a result amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 10 recites:
A non-transitory computer-readable medium in which a sleep improvement assistance program is recorded, the sleep improvement assistance program causing 
a computer to execute: 
a process of using an automatic discrimination model that automatically determines and outputs, when user information that is information regarding sleep of a target user of a sleep improvement program based on CBT-I is inputted, an output suitable for the target user from a predetermined output set in accordance with a phase of a sleep improvement program of the target user, to provide information to the target user;  
a process of storing, in a predetermined result data storage unit, result data including at least user information and information regarding information provision performed by the information processing device in a sleep improvement program, for a past user who has finished a sleep improvement program; and 
a process of comparing, in using the automatic discrimination model, user information of the target user with user information included in the result data, and correcting a criterion to be used when the automatic discrimination model determines an output suitable for a user, based on a result of the comparison.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting software modules, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the software, determining user data and generating a result may be performed by a person either mentally, or with pen and paper.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, generating a treatment recommendation for a user may also fall under the “Certain Methods of Organizing Human Activity” because this method is directed towards following rules and instructions to diagnose and treat a patient.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
using an automatic discrimination model;
storing, in a predetermined result data storage unit;
comparing, in using the automatic discrimination model.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The plurality of “unit” limitations amount to mere instructions to apply an exception. MPEP 2106.05(f))
Regarding the “automatic discrimination model”, this limitation amounts to adding insignificant extra-solution activity to the abstract idea (insignificant application, see MPEP 2106.05(g))

Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: using an automatic discrimination model; storing, in a predetermined result data storage unit; comparing, in using the automatic discrimination model; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.

The recitation of “unit” limitations have been addressed above, and incorporated herein.
Regarding the “automatic discrimination model”, Naisberg (20040138720) teaches that a look-up table or an algorithm used to calculate data are known. As is recognized in the art, comparing data to a look-up table to obtain a result amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kaplan (20100094103).

	Claim 1: Kaplan teaches:
A sleep improvement assistance system (Abstract illustrating a system capable of treating [considered to be a form of providing “assistance” to the user”] Insomnia [considered to be a form of “sleep improvement”]) comprising: 
an information providing unit (Figure 2 label 134 illustrating a software module [considered to be a form of “unit”] capable of providing an alert to the user [considered to be a form of “information”]) that uses an automatic discrimination model that automatically determines and outputs (page 1 paragraph 0017 illustrating software implementing Sleep Restriction parameters, for example, [considered to be a form of “automatic discrimination model”]), when user information that is information regarding sleep of a target user of a sleep improvement program based on CBT-I is inputted (page 1 paragraph 0017 illustrating inputting the user’s sleep parameters, e.g. sleep onset latency, total time asleep, total time awake after sleep onset, sleep deficiency), an output suitable for the target user from a predetermined output set in accordance with a phase of a sleep improvement program of the target user (page 17 paragraph 1 illustrating providing Sleep Restriction parameters based on the user’s sleep parameters, Figure 2, page 5 paragraph 0081 illustrating software capable of providing Stimulus Control Therapy, a form of Sleep Restriction parameter administration), to provide information to the target user (Figure 2 label 134 illustrating providing the alert to the user); 
a result data storage unit (Figure 3 illustrating computer storage capable of storing data) that stores result data including at least user information and information regarding information provision performed by the information providing unit, for a past user who has finished a sleep 
a criterion correction unit (Figure 3 label 310, 312 illustrating software capable of suggesting program parameters based on previously acquired data) that compares user information of the target user with user information included in the result data (page 6 paragraph 0087-0088 illustrating comparing the user’s previous data with the Sleep Restriction Therapy program parameters), and corrects a criterion to be used when the automatic discrimination model determines an output suitable for a user, based on a result of the comparison (page 6 paragraph 0088 illustrating adjusting the recommended parameter based on the Sleep Restriction Therapy parameters and previous user data to provide customized sleep parameters, e.g. adjusting the sleep schedule to coincide with 3-6 AM based on the Sleep Restriction Therapy parameters of providing 5 hours of sleep per night and the user’s sleep habit of 3-6AM), wherein 
the information providing unit provides information to the target user by using the automatic discrimination model after the criterion is corrected by the criterion correction unit (page 6 paragraph 0088, Figure 3 label 314 illustrating displaying the recommended program parameters after processing to allow the user an opportunity to review and adjust program parameters further).

Claim 5: Kaplan teaches:
The sleep improvement assistance system according to claim 1 (as discussed above and incorporated herein).
Kaplan further teaches:
wherein 

a task presentation unit that presents, to the target user, a task or a candidate for the task to be worked on during a sleep improvement program, by using an automatic task discrimination model that automatically determines and outputs a task suitable for the target user from a set of tasks defined in advance, based on a selection criterion that is predetermined, when user information including information regarding a lifestyle of the target user is inputted (Figure 2 label 134 illustrating generating an alert based on the user’s trained data from Figure 3 label 312, 314); 
a notification execution unit that performs notification to the target user by using an automatic notification discrimination model that automatically determines and outputs a notification content suitable for the target user from a set of notification contents defined in advance, based on a determination criterion that is predetermined, when user information including information regarding a task execution status of the target user is inputted (Figure 3 label 310 illustrating calculating SRT program parameters based on previously acquired data for the user); or 
a feedback execution unit that performs feedback to the target user by using an automatic feedback discrimination model that automatically determines and outputs a feedback content suitable for the target user from a set of feedback contents defined in advance, based on a determination criterion that is predetermined, when user information including information regarding a task execution status of the target user or an improvement status after task execution is inputted (Figure 3 label 310-314 illustrating suggesting SRT program parameters based on the user’s previous data and allow the user to customize parameters further), and 


Claim 6: Kaplan teaches:
The sleep improvement assistance system according to claim 5 (as discussed above and incorporated herein).
Kaplan further teaches:
wherein 
the information providing unit includes the task presentation unit (Figure 2-3, 5 illustrating computer storing the software modules thereon), and 
the selection criterion used in the automatic task discrimination model includes at least a task effectiveness (page 3-4 paragraph 0055 illustrating whether the user has met the sleep period [considered to be a form of “task effectiveness”]) or a task execution difficulty (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art).

Claim 7: Kaplan teaches:
The sleep improvement assistance system according to claim 5 (as discussed above and incorporated herein).

wherein 
the information providing unit includes the notification execution unit (Figure 2-3, 5 illustrating computer storing the software modules thereon), and 
the set of notification contents includes at least a notification content of praising for a task execution status or a notification content of encouraging task execution (page 5 paragraph 0072 illustrating displaying instructions for the user to follow to achieve better sleep [considered to be form of “praising” and “encouraging”]).

Claim 8: Kaplan teaches:
The sleep improvement assistance system according to claim 5 (as discussed above and incorporated herein).
Kaplan further teaches:
wherein 
the information providing unit includes the feedback execution unit Figure 2-3, 5 illustrating computer storing the software modules thereon), and 
the determination criterion used in the automatic feedback discrimination model includes at least a criterion for determining quality of a task execution status or a criterion for determining quality of an improvement status after task execution (page 5 paragraph 0082 illustrating determining if the user has achieved at least 5 minutes of continuous sleep [considered to be a form of “quality” of sleep]).

Claim 9: Kaplan teaches:

using an automatic discrimination model that automatically determines and outputs (page 1 paragraph 0017 illustrating software implementing Sleep Restriction parameters, for example, [considered to be a form of “automatic discrimination model”]), when user information that is information regarding sleep of a target user of a sleep improvement program based on CBT-I is inputted (page 1 paragraph 0017 illustrating inputting the user’s sleep parameters, e.g. sleep onset latency, total time asleep, total time awake after sleep onset, sleep deficiency), an output suitable for the target user from a predetermined output set in accordance with a phase of a sleep improvement program of the target user (page 17 paragraph 1 illustrating providing Sleep Restriction parameters based on the user’s sleep parameters, Figure 2, page 5 paragraph 0081 illustrating software capable of providing Stimulus Control Therapy, a form of Sleep Restriction parameter administration), to provide information to the target user (Figure 2 label 134 illustrating providing the alert to the user); 
storing, in a predetermined result data storage unit (Figure 3 illustrating computer storage capable of storing data), result data including at least user information and information regarding information provision performed by the information processing device in a sleep improvement program, for a past user who has finished a sleep improvement program (Figure 3 label 306 illustrating previously acquired sleep statistics and parameters); and 
comparing, in using the automatic discrimination model, user information of the target user with user information included in the result data (page 6 paragraph 0087-0088 illustrating 

Claim 10: Kaplan teaches:
A non-transitory computer-readable medium (Figure 5 illustrating computer storage with software stored thereon) in which a sleep improvement assistance program is recorded (Abstract illustrating a computerized system and method capable of treating [considered to be a form of providing “assistance” to the user”] Insomnia [considered to be a form of “sleep improvement”]), the sleep improvement assistance program causing 
a computer to execute: 
a process of using an automatic discrimination model that automatically determines and outputs(page 1 paragraph 0017 illustrating software implementing Sleep Restriction parameters, for example, [considered to be a form of “automatic discrimination model”]), when user information that is information regarding sleep of a target user of a sleep improvement program based on CBT-I is inputted (page 1 paragraph 0017 illustrating inputting the user’s sleep parameters, e.g. sleep onset latency, total time asleep, total time awake after sleep onset, sleep deficiency), an output suitable for the target user from a predetermined output set in accordance with a phase of a sleep improvement program of the target user (page 17 paragraph 1 illustrating 
a process of storing, in a predetermined result data storage unit (Figure 3 illustrating computer storage capable of storing data), result data including at least user information and information regarding information provision performed by the information processing device in a sleep improvement program, for a past user who has finished a sleep improvement program (Figure 3 label 306 illustrating previously acquired sleep statistics and parameters); and 
a process of comparing, in using the automatic discrimination model, user information of the target user with user information included in the result data (page 6 paragraph 0087-0088 illustrating comparing the user’s previous data with the Sleep Restriction Therapy program parameters), and correcting a criterion to be used when the automatic discrimination model determines an output suitable for a user, based on a result of the comparison (page 6 paragraph 0088 illustrating adjusting the recommended parameter based on the Sleep Restriction Therapy parameters and previous user data to provide customized sleep parameters, e.g. adjusting the sleep schedule to coincide with 3-6 AM based on the Sleep Restriction Therapy parameters of providing 5 hours of sleep per night and the user’s sleep habit of 3-6AM).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Shouldice (20160151603).

Claim 2: Kaplan teaches:
The sleep improvement assistance system according to claim 1 (as discussed above and incorporated herein).
Kaplan further teaches:
wherein 
the result data storage unit stores result data including information indicating an effect of a sleep improvement program (page 3-4 paragraph 0055 illustrating storing whether the user has completed the sleep period, and providing display of such statistics), and 
the criterion correction unit compares user information of the target user with user information included in the result data, and corrects the criterion, based on a difference amount or a similarity degree of the user information and based on information regarding an effect of a 
Kaplan does not teach:
a past user for which the difference amount or the similarity degree is obtained.
Shouldice teaches:
a past user for which the difference amount or the similarity degree is obtained (page 32 paragraph 0503 illustrating comparing the user’s sleep score with de-identified population data adjusted for the user’s demographic, e.g. age and sex, and providing tailored advice based on the individual pattern of the user as compared to other users [considered to be a form of “difference amount or the similar degree” based on the population as defined by age and sex).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Shouldice within the embodiment of Kaplan with the motivation of improving the treatment efficacy of the customised personal advice for the user based on de-identified population data similar to the user’s demographics (Shouldice; page 3 paragraph 0079).

Claim 3: Kaplan in view of Shouldice teach:
The sleep improvement assistance system according to claim 2 (as discussed above and incorporated herein).
Kaplan does not teach:
wherein 
the criterion correction unit compares user information of the target user with user information included in the result data, extracts a similar user from the result data based on the 
	Shouldice teaches:
the criterion correction unit compares user information of the target user with user information included in the result data, extracts a similar user from the result data based on the similarity degree, and corrects the criterion based on information regarding an effect of a sleep improvement program on the extracted similar user (page 32 paragraph 0503 illustrating segmenting users with the same age and sex as the user, and providing customised tailor advice to the user based on the segmented data of the other users with the same demographics as the patient and how the treatment affected those users).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Shouldice within the embodiment of Kaplan in view of Shouldice with the motivation of improving the treatment efficacy of the customised personal advice for the user based on de-identified population data similar to the user’s demographics (Shouldice; page 3 paragraph 0079).

Claim 4: Kaplan in view of Shouldice teach:
The sleep improvement assistance system according to claim 2 (as discussed above and incorporated herein).
Kaplan does not teach:
wherein 
the criterion correction unit compares user information of the target user with user information included in the result data, extracts a similar user from the result data based on the 
Shouldice teaches:
the criterion correction unit compares user information of the target user with user information included in the result data, extracts a similar user from the result data based on the similarity degree, and corrects the criterion based on information regarding an effect of a sleep improvement program on the extracted similar user and based on the similarity degree with the target user (page 32 paragraph 0503 illustrating segmenting users with the same age and sex as the user, and providing customised tailor advice to the user based on the segmented data of the other users with the same demographics as the patient and how the treatment affected those users).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Shouldice within the embodiment of Kaplan in view of Shouldice with the motivation of improving the treatment efficacy of the customised personal advice for the user based on de-identified population data similar to the user’s demographics (Shouldice; page 3 paragraph 0079).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edinger (Quality measures for the care of patients with insomnia) teaches delivering evidence-based treatment for insomnia (Figure 1 Process #2).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORT ELAINE L can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626